
	
		II
		110th CONGRESS
		2d Session
		S. 2879
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2008
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for orderly and balanced development of energy
		  resources within the Roan Plateau Planning Area of Colorado, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Roan Plateau Oil and Gas Leasing
			 Improvement Act of 2008.
		2.
			 Findings and purpose
			(a)FindingsCongress
			 finds that—
				(1)the Roan Plateau
			 Planning Area likely contains significant energy resources, especially natural
			 gas;
				(2)the Roan Plateau
			 Planning Area also is—
					(A)an important part
			 of the natural heritage of the State of Colorado that provides important
			 habitat for fish and wildlife, including genetically pure populations of
			 Colorado River cutthroat trout, mule deer, and Rocky Mountain elk; and
					(B)increasingly
			 important for hunters, fishermen, and other outdoor recreationists as
			 development has made other land in the western part of the State less conducive
			 to those uses;
					(3)oil and gas
			 development activities have the potential to disturb the environment and pose a
			 particular threat to habitats for wildlife and aquatic species on the Roan
			 Plateau, while phased leasing of the energy resources associated with the Roan
			 Plateau can result in payment by the leaseholders of greater revenues than
			 would result from more rapid leasing; and
				(4)phased
			 development and long-range planning pursuant to unit agreements will—
					(A)maximize lease
			 revenues;
					(B)reduce
			 duplicative infrastructure, such as roads, pipelines, and compressor
			 stations;
					(C)reduce overall
			 ground disturbance; and
					(D)minimize habitat
			 fragmentation.
					(b)PurposeThe
			 purpose of this Act is to provide for balanced development of the energy
			 resources of the Roan Plateau in a manner that minimizes the adverse impacts on
			 fish and wildlife habitats and environmental resources and values while
			 increasing the financial returns to the United States and the State of
			 Colorado.
			3.DefinitionsIn this Act:
			(1)Draft resource
			 management planThe term draft resource management
			 plan means the Draft Resource Management Plan Amendment and
			 Environmental Impact Statement of the Bureau of Land Management for the Roan
			 Plateau Planning Area (2004).
			(2)Eligible public
			 landThe term eligible public land means —
				(A)the public land
			 within the 6,000-acre developed tract of Oil Shale Reserve Numbered 3 described
			 in section 7439(a)(2) of title 10, United States Code; and
				(B)in the case of
			 public land described in the proposed resource management plan—
					(i)a
			 phased development area; and
					(ii)any public land
			 within the northeastern, northwestern, southeastern, or southwestern quadrant
			 of the Roan Plateau Planning Area that is defined as below the
			 rim or below the cliffs in figure 1–3.
					(3)June 2007
			 record of decisionThe term record of decision means
			 the Record of Decision made available pursuant to the notice entitled
			 Notice of Availability of the Record of Decision for the Resource
			 Management Plan Amendment (RMPA) for Portions of the Roan Plateau Planning Area
			 and Supplemental Information for Proposed Areas of Critical Environmental
			 Concern (ACEC) With Associated Resource Use Limitations for Public Lands in
			 Garfield and Rio Blanco Counties, CO (72 Fed. Reg. 32138), dated June
			 11, 2007.
			(4)March 2008
			 record of decisionThe term March 2008 Record of
			 Decision means the Record of Decision for the Designation of Areas of
			 Critical Environmental Concern for the Roan Plateau Resource Management Plan
			 Amendment and Environmental Impact Statement, dated March 15, 2008.
			(5)Mineral
			 leaseThe term mineral lease means a lease of
			 minerals owned by the United States pursuant to the
			 Mineral Leasing Act (30 U.S.C. 181 et
			 seq.).
			(6)Phased
			 development areaThe term phased development area
			 means each of the 6 tracts of public domain land on the top of the Roan
			 Plateau, each of which is—
				(A)depicted in
			 figure 2–1 on page 2–26 of the proposed resource management plan; and
				(B)described,
			 respectively, as—
					(i)the
			 Anvil Ridge Oil & Gas Phased Development Area;
					(ii)the Cook Ridge
			 Oil & Gas Phased Development Area;
					(iii)the Corral
			 Ridge Oil & Gas Phased Development Area;
					(iv)the Long Ridge
			 East Oil & Gas Phased Development Area;
					(v)the
			 Long Ridge West Oil & Gas Phased Development Area; and
					(vi)the Short Ridge
			 Oil & Gas Phased Development Area.
					(7)Proposed
			 resource management planThe term proposed resource
			 management plan means the proposed Resource Management Plan and
			 Environmental Impact Statement of the Bureau of Land Management for the Roan
			 Plateau Management Area (August 2006).
			(8)Public
			 landThe term public land has the meaning given the
			 term public lands in section 103 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1702).
			(9)Resource
			 management plan amendmentThe term resource management plan
			 amendment means the Resource Management Plan Amendment and Final
			 Environmental Impact Statement of the Bureau of Land Management for the Roan
			 Plateau Planning Area (2006).
			(10)Roan Plateau
			 Planning AreaThe term Roan Plateau Planning Area
			 means public land in the State that is covered by the draft resource management
			 plan.
			(11)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the Bureau of Land Management.
			(12)StateThe
			 term State means the State of Colorado.
			4.Special
			 protection areas
			(a)DesignationThere
			 are designated the following Special Protection Areas:
				(1)All public land
			 identified as an Area of Critical Environmental Concern (ACEC) on the map
			 entitled Alternative II Management of the draft resource
			 management plan.
				(2)All public land
			 located within the watersheds or drainages of Northwater Creek and the East
			 Fork of Parachute Creek above the confluence with First Anvil Creek.
				(3)All public land
			 identified as subject to a No Ground Disturbance (NGD/NSO) stipulation on the
			 map entitled Alternative II Stipulations of the resource
			 management plan amendment.
				(b)ManagementExcept
			 as otherwise provided in this Act, the Secretary shall manage the Special
			 Protection Areas in a manner that prevents irreparable damage to the fish and
			 wildlife resources and the historical, cultural, scenic, and environmental
			 resources and values within those areas.
			(c)Terms and
			 conditionsExcept as provided in subsection (d), the Secretary
			 shall include in any mineral lease entered into for any land within a Special
			 Protection Area and for any Federal minerals underlying the Northwater Creek
			 drainage—
				(1)a stipulation
			 prohibiting surface occupancy or surface disturbance for purposes of
			 exploration for or development of oil or natural gas; and
				(2)such other terms
			 and conditions as are necessary to protect and enhance the biological and
			 ecological values associated with public land covered by the lease.
				(d)Nonwaivability
				(1)In
			 generalExcept as provided in paragraph (2), a stipulation, term,
			 or condition described in subsection (c)(1) shall not be subject to waiver,
			 exemption, or exception.
				(2)Exceptions for
			 existing ridge-top roadsThe Secretary may allow the holder of a
			 mineral lease to occupy the surface of public land identified on the map
			 entitled Alternative II Management of the draft resource
			 management plan that has a surveyed slope of not more than 20 percent and is
			 within 600 feet on either side of the center line of the following existing
			 ridge-top roads (not including any secondary roads or spur roads appurtenant to
			 the ridge-top roads, other than the road described in subparagraph (F)):
					(A)Anvil Points
			 Road.
					(B)Long Ridge
			 Road.
					(C)Short Ridge
			 Road.
					(D)Cook Ridge
			 Road.
					(E)Corral Ridge
			 Road, numbered 8,000 off of Cow Creek Road, but only in areas that are outside
			 the watershed of Trapper Creek.
					(F)The spur road off
			 of Cow Creek Road and Corral Ridge Road in sec. 1, 2, and 11, T. 5 S., R. 95
			 W., but only on the north and west sides of the road.
					(e)Conditions for
			 oil and gas exploration and development along existing ridge-top roads
				(1)In
			 generalThe Secretary may permit oil and gas exploration and
			 development activities within the development corridors designated under
			 subsection (d) only after—
					(A)site-specific
			 consultation with the Department of Natural Resources of the State;
					(B)the conduct of a
			 detailed review and analysis of the proposed location and activities;
			 and
					(C)incorporation of
			 operational and procedural practices to avoid, minimize, or mitigate any
			 potential impacts to biological or ecological resources, including
			 state-of-the-art measures to minimize erosion from stormwater runoff.
					(2)Compliance with
			 Federal and State lawAny oil and gas exploration and development
			 activities authorized under subsection (d)(2) shall comply with applicable
			 Federal and State laws (including regulations).
				(f)Public
			 commentBefore permitting oil and gas exploration and development
			 activities under subsection (d)(2), the Secretary shall provide notice and an
			 opportunity for public comment.
			5.Phased mineral
			 leasing
			(a)In
			 general
				(1)LeasesExcept
			 as provided in paragraph (2) and to the extent consistent with this Act, the
			 Secretary may issue mineral leases affecting public land within the Roan
			 Plateau Planning Area pursuant to the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.).
				(2)Oil
			 shaleThe Secretary may not permit through a lease or other means
			 any exploration for or development of oil shale resources within the Roan
			 Plateau Planning Area.
				(b)Phased
			 development
				(1)In
			 generalSubject to paragraph (2), the Secretary may not at any
			 time issue mineral leases for public land within more than 1 of the phased
			 development areas.
				(2)Initial phased
			 development areaThe Secretary, in consultation with and
			 concurrence by the Department of Natural Resources of the State and pursuant to
			 this subsection, may select an area for initial issuance of mineral
			 leases.
				(3)FactorsIn
			 making the selection under paragraph (2), the Secretary shall, to the maximum
			 extent practicable—
					(A)minimize
			 environmental and ecological impact;
					(B)minimize
			 disturbance to natural areas atop the Roan Plateau;
					(C)maximize use of
			 existing access roads and oil and gas pipeline and production
			 infrastructure;
					(D)consider patterns
			 of private land ownership adjacent to public land;
					(E)protect and
			 promote ecological diversity;
					(F)minimize adverse
			 effects on wildlife populations, habitat, and migration patterns;
					(G)minimize adverse
			 effects on watershed values; and
					(H)maximize the
			 revenues likely to be obtained by the United States and, pursuant to the
			 Mineral Leasing Act (30 U.S.C. 181 et
			 seq.), the State.
					(4)Choice of
			 initial areaThe Secretary may select as the initial area for
			 offering of leases only—
					(A)the Anvil Ridge
			 Oil and Gas Development Area; or
					(B)the Corral Ridge
			 Oil and Gas Development Area.
					(5)Public
			 commentBefore making a selection of a phased development area
			 under this subsection, the Secretary shall provide notice and an opportunity
			 for public comment.
				(c)Environmental
			 protectionEach mineral lease affecting public land within the
			 Roan Plateau Planning Area shall include provisions to ensure the protection of
			 the environment, including minimum pad spacing that incorporates current
			 state-of-the-art drilling technologies and clustered development.
			(d)Bonus bids and
			 leasesIn entering into leases for oil or gas exploration and
			 development on public land within the Roan Plateau Planning Area, the Secretary
			 may include minimum bonus bid amounts and lease sizes that are above the limits
			 established under subparagraphs (A) and (B) of section 17(b)(1) of the Mineral
			 Leasing Act (30 U.S.C. 226(b)(1)), to the extent the Secretary considers the
			 amounts and sizes appropriate to accomplish the purposes of this Act, including
			 maximization of lease revenues and protection of the environment.
			(e)ReportsNot
			 later than 1 year after the date on which leases are first offered pursuant to
			 this section and annually thereafter, the Secretary shall submit to the
			 appropriate committees of Congress a report that includes detailed information
			 about—
				(1)the status of
			 exploration or development activities pursuant to leases entered into under
			 this section and the stipulations and other terms and conditions applicable to
			 each such lease;
				(2)the nature and
			 effectiveness of actions taken to mitigate adverse effects of exploration or
			 development activities pursuant to the leases and to reclaim land affected by
			 the activities;
				(3)the effectiveness
			 of the actions described in paragraph (2); and
				(4)the effects of
			 such exploration or development activities on—
					(A)water quality and
			 quantity;
					(B)air
			 quality;
					(C)the viability of
			 native fish populations;
					(D)wildlife habitat
			 and populations;
					(E)opportunities for
			 hunting, fishing, and other recreational activities; and
					(F)land affected by
			 any discharges or spills related to the activities.
					6.Selection of
			 subsequent leasing areas
			(a)In
			 generalSubject to subsection (d) and consistent with this Act,
			 the Secretary, in consultation with and concurrence by the Department of
			 Natural Resources of the State, may select the second and each subsequent
			 phased development area for issuance of mineral leases.
			(b)RequirementsEach
			 selection under this section shall be made in accordance with the requirements
			 of section 5(b)(3) that apply to the initial selection.
			(c)Public
			 commentBefore making a selection of a subsequent phased
			 development area under this section, the Secretary shall provide notice and an
			 opportunity for public comment.
			(d)ConditionsSelection
			 and leasing of the second or any subsequent phased development area shall occur
			 only if—
				(1)wells have been
			 completed to recover at least 90 percent of the recoverable natural gas in each
			 previously selected phased development area; and
				(2)reclamation of
			 ground disturbance to a 5-year interim reclamation standard as set forth in
			 Appendix C of the June 2007 Record of Decision has occurred on at least 99
			 percent of the public land leased in each previously-selected phased
			 development area.
				7.Federal
			 unitization agreements
			(a)In
			 generalThe Secretary, in consultation with and concurrence by
			 the Department of Natural Resources of the State, shall ensure that each lease
			 for oil or gas exploration and development on public land within the Roan
			 Plateau Planning Area under this Act contains a stipulation that requires the
			 lessee to join a Federal unitization agreement that is approved by the
			 Secretary covering all leases offered in the relevant phased development
			 area.
			(b)ContentsThe
			 unitization agreement under subsection (a) shall—
				(1)identify the
			 operator of the unit;
				(2)allocate costs
			 and benefits of production to all of the covered lessees; and
				(3)provide a
			 development plan for the leased area.
				8.Record of
			 decision
			(a)Reclamation
			 requirements and disturbance limitationsEach development
			 activity conducted under a mineral lease affecting public land within the Roan
			 Plateau Planning Area shall be subject to the reclamation requirements and
			 disturbance limitations of the June 2007 Record of Decision and the March 2008
			 Record of Decision, including the limitation on the total unreclaimed surface
			 disturbance on the Plateau to 350 acres.
			(b)Continued
			 applicationThe June 2007 Record of Decision and the March 2008
			 Record of Decision shall continue to apply to the Roan Plateau Planning Area to
			 the extent that the June 2007 Record of Decision and the March 2008 Record of
			 Decision are consistent with this Act.
			9.Conforming
			 amendmentsSection 7439 of
			 title 10, United States Code, is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph
			 (1)—
					(i)by
			 striking (1) Beginning on November 18, 1997, or as soon thereafter as
			 practicable, the and inserting The; and
					(ii)in
			 the first sentence—
						(I)by striking
			 shall and inserting may; and
						(II)by inserting
			 , as authorized under the Roan Plateau
			 Oil and Gas Leasing Improvement Act of 2008 before the
			 period at the end; and
						(B)by striking
			 paragraph (2); and
				(2)in subsection
			 (f)—
				(A)in paragraph (1),
			 by striking specified in paragraph (2) and inserting
			 beginning on November 18, 1997, and ending on the date of enactment of
			 the Roan Plateau Oil and Gas Leasing
			 Improvement Act of 2008; and
				(B)by striking
			 paragraph (2) and inserting the following:
					
						(2)Beginning on the date of enactment of
				the Roan Plateau Oil and Gas Leasing
				Improvement Act of 2008, any amounts received by the United
				States from a lease under this section (including amounts in the form of sales,
				bonuses, royalties (including interest charges collected under the Federal Oil
				and Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et seq.)), and rentals)
				shall be deposited in the Treasury of the United States, for use in accordance
				with section 35 of the Mineral Leasing Act (30 U.S.C.
				191).
						.
				
